Citation Nr: 0506896	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of whether the veteran's son, [redacted], became 
permanently incapable of self-support prior to age 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1954.  
He died on January [redacted], 1996.  The appellant, who is the 
veteran's surviving spouse, is the mother of the veteran's 
son, [redacted].  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  


REMAND

In a letter submitted by the appellant, dated January 20, 
2004 and received January 29, 2004, she stated that she was 
not going to be able to attend the hearing scheduled on March 
9, 2004 in Washington, DC, but requested that the hearing be 
rescheduled and held in Puerto Rico.  However, the record 
does not reflect that a new hearing has been scheduled.    

The Court has determined that the veteran has a right to a 
hearing before the issuance of a Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 
19.25, 20.704.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

The RO should make arrangements to 
schedule the appellant for a VA Travel 
Board hearing before a Veterans Law Judge 
at the RO in accordance with 38 C.F.R. § 
20.704.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




